Citation Nr: 0015571	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 10 percent for left 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1996, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 10 percent for 
left epididymitis.  The veteran subsequently perfected an 
appeal of that decision.  A video conference hearing on this 
claim was held on January 24, 2000, before Jeff Martin, who 
is a member of the Board and was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that his service-connected 
left epididymitis requires continuous intensive management 
and is worse than currently evaluated.  The Board notes that 
the last VA examination in this case was conducted in June 
1993 and the examiner did not have the claims file for 
review.  Private medical records indicate regular treatment 
with medication for complaints of left epididymitis, and the 
veteran testified to debilitating flare-ups 2 to 3 times a 
month.  

It is the Board's opinion that an examination is necessary to 
determine the current status of the veteran's service-
connected disability.  Further, the Board is mindful that 
when an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992).  It is not clear in this case, for 
instance, whether or not the veteran's left epididymitis 
requires intensive management or frequent hospitalization or 
has frequent infection.  In view of the veteran's continued 
complaints of discomfort, apparent lack of mobility during 
flare-ups, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.

Moreover, the Board is mindful that in Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the United States Court of Appeals for 
Veterans Claims (Court) found that claimant's must be 
notified of  his or her responsibility to provide employment 
records to support a claim that a disability has affected 
employment.  In the present case, the veteran testified that 
he missed work due to monthly flare-ups of left epididymitis.  
However, there is nothing in the record indicating that he 
was notified of his responsibility to provide employment 
records to support this assertion.

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  The veteran testified at 
his hearing before a member of the Board in January 2000 that 
he had received recent treatment for his left epididymitis 
from his private physician, but no additional records were 
submitted to the file.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
recent private medical evidence, 
specifically treatment evidence from Dr. 
Fail, which may not currently be in the 
claims file.

2.  The RO should also notify the veteran 
that he should submit employment records 
or statements from his employer 
pertaining to his loss of work due to his 
left epididymitis and the impact that his 
disability has upon his ability to 
perform his job.  If the veteran prefers 
that the RO obtain this information, he 
should provide the RO with the name and 
address of his current employer and 
written authorization for the release of 
private employment records.  Following 
receipt of such information, the RO 
should request that all identified 
employers furnish statements regarding 
the veteran's loss of work time due to 
his disability and its impact upon his 
employment.

3.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran an examination of his 
left epididymitis during a period of 
flare-up.  The claims file with the newly 
obtained evidence, must be forwarded to 
the examiner for review prior to the 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should render 
an opinion as to whether the veteran's 
left epididymitis requires continuous 
intensive management, recurrent 
infections with drainage or frequent 
hospitalizations, and the degree to which 
it would impact on the veteran's 
functional ability.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




